Citation Nr: 0527164	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  02-08 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected residuals of stress fractures to the right tibia 
and fibula, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial rating for service-
connected residuals of stress fractures to the left tibia and 
fibula, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for arthritis, edema, 
muscle spasms, and osteoporosis of the lower extremities, 
including as secondary to service-connected bilateral stress 
fractures to the tibia and fibula.

4.  Entitlement to service connection for a psychiatric 
disorder, including as secondary to service-connected 
bilateral stress fractures to the tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September to December 
1997. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and May 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

In October 2001, the veteran's authorized representative 
withdrew her request for a videoconference hearing before a 
Veterans Law Judge.  In a September 2003 statement, the 
veteran contended that she was entitled to service connection 
for post-traumatic stress disorder and stress fractures of 
the feet.  The claims file shows that the RO has not 
adjudicated these claims.  Accordingly, this matter is 
referred to the RO for appropriate action.  

The issues of (1) entitlement to a higher initial rating for 
service-connected residuals of stress fractures to the right 
and left tibias and fibulas, (2) entitlement to service 
connection for arthritis, edema, muscle spasms, and 
osteoporosis of the lower extremities, including as secondary 
to service-connected bilateral stress fractures to the tibia 
and fibula are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is competent medical evidence of record that shows 
that the currently diagnosed dysthymic disorder is caused by 
the veteran's service-connected bilateral stress fractures to 
the tibia and fibula.

2.  There is competent medical evidence of record that shows 
that the currently diagnosed insomnia is aggravated by the 
veteran's dysthymic disorder. 


CONCLUSIONS OF LAW

1.  Dysthymic disorder is proximately due to or the result of 
the service-connected bilateral stress fractures to the tibia 
and fibula.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310(a) (2004).

2.  Insomnia is proximately due to or the result of a 
dysthymic disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2004).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the full grant of benefits sought on 
appeal with respect to the instant issue, it is clear that no 
further notification under the VCAA is necessary and no 
further assistance on VA's part is necessary to develop facts 
pertinent to the veteran's claim. 


Evidence

In various statements of record, the veteran contended that 
she suffered from depression and insomnia as the result of 
the injuries she sustained to her legs during service.  

VA treatment records dated from May 2000 to March 2004, 
include a June 2000 record that showed that the veteran 
complained of moodiness.  It was noted that the veteran's 
past medical history included mood swings.  P.G., R.N. noted 
an assessment of rule out depression.  Records dated in 
June/July 2000 showed that the veteran began to see a 
clinical nurse specialist (K.T.) for counseling in connection 
with her reported anxiety spells.  K.T. reported that the 
veteran was depressed during one session because she had just 
received a medical report that indicated that she could have 
osteoporosis, which was difficult for her to accept.  A 
September 2000 record noted that the veteran's past medical 
history was significant for depression.  K.T. provided a 
current assessment of depression.  An August 2002 record 
showed that Dr. J.A. provided an impression of panic 
disorder, dysthymic disorder (or other depression diagnosis), 
and insomnia.  

An August 2002 VA examination report shows that the examiner 
reviewed the claims file.  The examiner noted that the focus 
of the evaluation was to determine whether the veteran had a 
mental disorder of depression and insomnia that was related 
to injuries the veteran sustained during basic training in 
1997.  The examiner discussed the veteran's military 
experience, past mental history, past psychiatric history, 
and present mental, occupational, and social history.  The 
examiner discussed the findings from the mental status 
examination.  The examiner noted that he consulted with K.T. 
based on her knowledge of the veteran's case.  

In the comments section, the examiner indicated that insomnia 
could easily be associated from anxiety from abuse as well as 
depression from physical problems related to the military.  
The examiner maintained that there seemed to be sufficient 
clinical data to suggest that the veteran did have a 
depressive diagnosis related to her physical limitations.  
The examiner cautioned however that "this by itself [was] 
not sufficient to explain her present isolation as she [did] 
not appear to have major depression."  

On Axis I, the examiner provided diagnoses of panic disorder, 
with possible agoraphobia, dysthymic disorder, and insomnia 
with possible contribution from both of the foregoing 
diagnosed disorders.  In the summary and conclusions portion, 
the examiner maintained that the veteran appeared likely to 
have depressive symptoms related to the injuries that had 
occurred in basic training in 1997.  The examiner noted that 
there was considerable evidence that loss of the veteran's 
income and occupation along with physical pain and discomfort 
had worsened over time and taken their toll.  The examiner 
maintained that the issue of insomnia was confounded as this 
had likely been affected by both depression and anxiety from 
possibly different causes.  

Records from Dr. R.H. dated from September 2002 to December 
2002 noted assessments of insomnia.  


Analysis

The law provides that the veteran may be awarded service 
connection by showing that he currently has a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (a) (2004).  In addition, service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2004); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The competent medical evidence of record shows that the 
veteran is currently diagnosed with a depressive disorder 
(dysthymic disorder) and insomnia.  The August 2002 VA 
examiner opined that the veteran appeared likely to have 
depressive symptoms related to the injuries she sustained in 
basic training in 1997, having found sufficient clinical data 
that suggested that her depressive disorder was related to 
her physical limitations.  The August 2002 VA examiner also 
essentially found that the veteran's insomnia was aggravated 
in part due to the veteran's depression.  The August 2002 VA 
examiner's opinion is based on a review of the veteran's 
claims file, supported by a rationale, and found to be 
persuasive when considered with the rest of the evidence of 
record.  There is no competent medical opinion to the 
contrary.  Thus, there is competent medical evidence of 
record that shows that the veteran's currently diagnosed 
dysthymic disorder is caused by her service-connected 
bilateral stress fractures to the tibia and fibula, and that 
her currently diagnosed insomnia is aggravated by her 
dysthymic disorder.  Accordingly, secondary service 
connection for dysthymic disorder and insomnia is warranted.  


ORDER

Service connection for dysthymic disorder as secondary to 
service-connected bilateral stress fractures to the tibia and 
fibula is granted.

Service connection for insomnia as secondary to dysthymic 
disorder is granted.




REMAND

The veteran is appealing the initial evaluation of a 
disability following an award of service connection for 
residuals of stress fractures to the right and left tibias 
and fibulas.  The veteran was not advised of the VCAA with 
respect to the "down-stream question" of the degree of 
disability of the veteran's service-connected disabilities.  
In VAOPGCPREC 8-03, the VA General Counsel noted that 
although it appeared that an NOD that first raised an issue 
satisfied the 38 C.F.R. § 3.1(p) definition of an 
application, the General Counsel did not interpret 38 C.F.R. 
§ 3.1(p) as requiring 38 U.S.C.A. § 5103(a) notice upon 
receipt of an NOD raising a new issue.  VAOPGCPREC 8-03 p. 3.  
In instances where VA has not already given the 
section 5103(a) notice, however, the General Counsel has 
indicated that VA is required to provide the veteran with 
notice of the information and evidence necessary to 
substantiate the newly raised issue in accordance with § 
5103(a).  

In correspondence dated in January 2001, the RO advised the 
veteran of the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to his stress 
fractures of the tibias claims, but failed to advise the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  
Consequently, VA is required to provide the veteran with 
section 5103(a) notice with respect to what the evidence must 
show to establish a higher disability rating for residuals of 
stress fractures to the right and left tibias and fibulas 
where complete section 5103(a) notice was not previously 
provided on the underlying service connection claim.  In 
addition, the RO must also provide the veteran with notice of 
what the evidence must show to establish entitlement to 
service-connected compensation benefits, including what the 
evidence must show to establish secondary service connection 
for arthritis, edema, muscle spasms, osteoporosis of the 
lower extremities.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Please provide the veteran with 
written notice of VA's duties under the 
VCAA and the delegation of responsibility 
between VA and the veteran in procuring 
the evidence relevant to the appealed 
claims, including which portion of the 
information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of 
the veteran as required by 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2004).  This 
action should include written notice to 
the veteran of what the evidence must 
show to establish a higher disability 
rating for service-connected residuals of 
stress fractures to the right tibia and 
fibula and service-connected residuals of 
stress fractures to the left tibia and 
fibula.  This action should also include 
written notice to the veteran of what the 
evidence must show to establish 
entitlement to service-connected 
compensation benefits, including what the 
evidence must show to establish secondary 
service connection for arthritis, edema, 
muscle spasms, and osteoporosis of the 
lower extremities.  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.     

2.  The veteran's claims of (1) 
entitlement to a higher initial rating 
for service-connected residuals of stress 
fractures to the right tibia and fibula, 
(2) entitlement to a higher initial 
rating for service-connected residuals of 
stress fractures to the left tibia and 
fibula, (3) entitlement to service 
connection for arthritis, edema, muscle 
spasms, and osteoporosis of the lower 
extremities, including as secondary to 
service-connected bilateral stress 
fractures to the tibia and fibula should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for 
response by the veteran. Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order. 



The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


